TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00430-CR



                               Brandon Hernandez, Appellant

                                              v.

                                The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 2008-181, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Brandon Hernandez has filed a motion to dismiss his appeal, explaining

that he has discharged his sentence and no longer wishes to pursue his complaints. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.2.



                                           ___________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: November 18, 2009

Do Not Publish